Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: NUCRYST announces 2009 third quarter financial results PRINCETON, NJ, Nov. 13 /CNW/ - NUCRYST Pharmaceuticals Corp., a developer and manufacturer of medical products that fight infection and inflammation, today announced its financial results for the third quarter of 2009. For the quarter ended September 30, 2009, NUCRYST reported a net income of $0.5 million, or $0.03 cents per share, on revenues of $6.1 million. This compares to a net loss of $0.1 million, or $0.00 cents per share, on revenues of $5.3 million in the third quarter of 2008. At September 30, 2009, NUCRYST had $13.4 million in cash and cash equivalents, compared to $23.4 million at December 31, 2008. In the first quarter of 2009, NUCRYST completed a $14.7 million, or $0.80 per share, cash distribution to NUCRYST shareholders. On November 10, 2009, NUCRYST announced that it had entered into a definitive agreement to sell to subsidiaries of Smith & Nephew plc ("Smith & Nephew") substantially all of NUCRYST's operations and assets including all rights to its proprietary nanocrystalline silver technology for cash consideration of $21 million plus the carrying book value of working capital, subject to certain adjustments (the "Sale Transaction"). NUCRYST also entered into an amalgamation agreement with The Westaim Corporation ("Westaim"), which currently owns approximately 75% of NUCRYST's outstanding common shares. Under the amalgamation agreement, NUCRYST will amalgamate with a newly formed subsidiary of Westaim to form Amalco, and NUCRYST shareholders other than Westaim will receive for each NUCRYST share one redeemable preferred share in the capital of Amalco, which share will be redeemed for $1.77 in cash upon the closing of the amalgamation (the "Amalgamation"). Both transactions are subject to closing conditions, including the approval by NUCRYST shareholders.
